          Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 1 of 23


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENCARNACION BARRIENTOS,                            No. 1:21-cv-00758-SKO (HC)
12                        Petitioner,                    ORDER DENYING PETITION FOR WRIT
                                                         OF HABEAS CORPUS
13             v.
                                                         ORDER DIRECTING CLERK OF COURT
14    KELLY SANTORO, Warden,                             TO ENTER JUDGMENT AND CLOSE
                                                         CASE
15                        Respondent.
                                                         ORDER DECLINING ISSUANCE OF
16                                                       CERTIFICATE OF APPEALABILITY
17

18            Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for

19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. All parties have consented to the jurisdiction

20   of a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(1). (Docs. 7, 8.)

21            Petitioner is serving a sentence of 38 years in prison after being convicted of active

22   participation in a criminal street gang and heat-of-passion voluntary manslaughter. He filed the

23   instant habeas action challenging the conviction. He claims that the trial court erred in instructing

24   the jury, that the jury found the homicide was legally justified thereby absolving Petitioner of

25   guilt, and that defense counsel rendered ineffective assistance. As discussed below, the Court

26   finds the claims to be without merit. The petition will be DENIED.

27   I.       PROCEDURAL HISTORY

28            In September of 2011, Petitioner was charged with premeditated murder with gang
                                                         1
         Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 2 of 23


 1   enhancements, and active participation in a criminal street gang. People v. Barrientos, No.

 2   F073613, 2020 WL 729189, at *1 (Cal.Ct.App. Feb. 13, 2020), review denied (May 13, 2020).

 3   Petitioner was convicted by a Kern County jury of second-degree murder and active participation

 4   in a criminal street gang. Id. The California Court of Appeal, Fifth Appellate District (“Fifth

 5   DCA”), reversed the conviction and Petitioner was retried. Id. On March 11, 2016, a Kern

 6   County jury rendered the following verdict: not guilty as to second degree murder; guilty as to

 7   voluntary manslaughter, heat of passion; not guilty as to voluntary manslaughter, imperfect self-

 8   defense. Id. On April 14, 2016, Petitioner was sentenced to a term of 38 years. (Doc. 1 at 1.)

 9           Petitioner again appealed to the Fifth DCA. On September 27, 2018, the Fifth DCA

10   affirmed the judgment. Barrientos, 2020 WL 729189. Petitioner filed a petition for review in the

11   California Supreme Court. (Doc. 10-23.) Review was denied on May 13, 2020. (Doc. 10-23.)

12           On May 10, 2021, Petitioner filed the instant petition for writ of habeas corpus. (Doc. 1.)

13   On June 25, 2021, Respondent filed an answer to the petition. (Doc. 11.) On July 22, 2021,

14   Petitioner filed a traverse. (Doc. 12.)

15   II.     FACTUAL BACKGROUND

16           The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision1:

17           On November 15, 2010, Cruz Martinez (aka “Bam Bam”) was found stabbed to
             death near the front door of a residence in Bakersfield. A trail of blood led from
18           the body to the sliding glass door of another residence a few doors down.
19           Joseph Ramirez's Testimony
20           Joseph Ramirez (aka “Tallboy”) was Martinez's friend. They both considered
             themselves members of “South Gate Lil Locs.” [Fn.2] Martinez thought the “South
21           Side” – apparently a reference to South Gate Lil Locs – was the best gang in town.
22                    [Fn.2] Ramirez initially referred to South Gate Lil Locs as a
                      “neighborhood.”
23
             In the early morning of November 15, 2010, Ramirez was driving Martinez and
24           another friend, Cesar Durado, around southwest Bakersfield. While driving
             around, they saw two men standing at a corner. Ramirez did not initially recognize
25           the men. Martinez said, “Who are these fools?” Martinez then yelled out of the
             window, “Nutty Nutty South.” [Fn.3] Martinez told Ramirez to turn the car
26
27   1
       `The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2),
     (e)(1). Therefore, the Court will adopt the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746
28   (9th Cir. 2009).
                                                              2
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 3 of 23


 1       around. Ramirez assumed the two men must have thrown their hands up, which is
         what made Martinez want to go back. Ramirez initially resisted, but since
 2       Martinez was older, Ramirez complied.

 3              [Fn.3] Ramirez said this phrase represented their neighborhood.

 4       Ramirez drove back to the corner where the two men were. Martinez exited the
         vehicle. One of the men recognized Ramirez and shook his hand, saying,
 5       “Wassup?” Ramirez recognized the man as Vicente Adam Perez (aka “Worm”).
         While Ramirez and Perez were talking, Martinez pulled out a gun. Ramirez said,
 6       “Bam, what the f[**]k you doing? Get in the car.” Martinez pointed the gun at the
         second man, who was identified as defendant.
 7
         Ramirez later returned to the same corner, alone. He intended to apologize.
 8       However, Perez and defendant were mad and kicked the car Ramirez was driving.
         It looked like defendant began “reaching for something,” so Ramirez drove away.
 9       As Ramirez drove off, Perez said, “You guys f[**]ked up. That's a big homie. He
         has Kern County.” Ramirez understood that to mean all Sureños in Kern County
10       “answer[ed] to” defendant, who in turn answered to a “higher authority” in the
         gang hierarchy.
11
         Later that day, Ramirez received a phone call from Luis Montenegro (aka
12       “Playboy”). Montenegro said that Ramirez and Martinez had “f[**]ked up,” and
         they had “two hours to report or they're gonna green-light the South Side.”
13       Ramirez understood that to mean there would be violence between gangs. At some
         point, Ramirez asked someone – he “think[s]” it was Montenegro – where they
14       were to report. Montenegro told him to go to a specific residential address in
         Bakersfield.
15
         Ramirez went to pick up Martinez. Ramirez yelled at Martinez: “What the f[**]k
16       you doing? You messed up, bro. Like, they want to talk to you now. It's a [sic] old
         homie. It gets deeper than what you know, so we gotta go try to make this right.”
17       Ramirez believed Martinez did not understand the “politics” and “how serious it
         got.”
18
         Montenegro again called Ramirez and told him, “Look. Look, Tallboy. I know
19       you. We done business in the past. Nothing is gonna happen. We just need to talk
         to him so we can make it right. We're all on the same team.” By saying, “We're all
20       on the same team,” Montenegro was referring to the fact that they were all
         Sureños. Montenegro reiterated that if they did not show up, “they're gonna green-
21       light the South Side.” Ramirez agreed to go and asked who would be there.
         Montenegro said he, defendant, and Perez would be there. Ramirez said he would
22       come and bring his uncle Alberto Rodriguez (aka “Bobo”), Durado, and Martinez.
         Montenegro then told Ramirez he could not bring weapons. Ramirez responded
23       that he could not do that. Montenegro said, “Look, my boy. You have my word,
         my palabra. My word. Varrio Bakers aren't gonna bring no weapons. We just want
24       to talk. We don't want it to be that type of problem.” Ramirez then agreed not to
         bring weapons.
25
         Martinez wanted to bring his gun. Ramirez told Martinez he had given his word
26       that they would not bring weapons.
27       Ramirez, Martinez, Rodriguez, and Durado went to the address Montenegro had
         provided. They went into a back bedroom, where they saw defendant, Montenegro,
28       Perez, Adam Velasquez (aka “Mumbles”) and “two other dudes.” When Ramirez
                                                   3
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 4 of 23


 1       saw Velasquez and the two other people, he thought “it was gonna go all bad.”

 2       Martinez walked up to defendant and apologized. He said, “Dispensa. I don't know
         who you are. You are who you are, but I'm out here gangbanging.” Ramirez
 3       testified “dispensa” means “I'm sorry” or “I apologize.”

 4       Defendant said, “What? You don't fight?” Martinez responded, “Yeah, I fight. I'm
         Bam Bam. I'm undefeated in my hood.” Ramirez told defendant, “I apologize for
 5       my boy. He doesn't really know how deep it really is, and he's gonna – he's here to
         apologize, to make it right.”
 6
         Perez then called Ramirez outside. Perez lifted up his shirt to show he had no
 7       weapons. Ramirez apologized again for Martinez. Perez told him not to worry and
         that they were all “on the same team.” Perez and Ramirez then made an agreement
 8       that they were going to “check” [Fn.4] Martinez for 13 seconds. Ramirez's side
         also needed to “pay two guns ... [m]aybe like a thousand dollars and a couple
 9       ounces of dope.” Ramirez understood these requirements to be coming from a
         “higher authority” and therefore agreed in order to avoid a “green light” being
10       placed on his neighborhood.

11              [Fn.4] “Checking” refers to “punching” in this context.

12       After about a minute, Rodriguez came running out of the room and pushed two
         “dude[s].” Then “they” pulled out guns and pointed them at Ramirez's group.
13       Ramirez “think[s]” one of the men who pulled out a gun was Velasquez, and the
         other was one of the two “dudes” he did not know. Ramirez pushed Perez out of
14       the way and started running. Ramirez later learned Martinez had been stabbed.

15       Rodriguez later told Ramirez the following: During the meeting, Martinez had said
         he was not a Sureño, but instead was a “South Gater.” Defendant then asked
16       Martinez if the South Side “is Sureños.” Rodriguez said they were all Sureños.
         Defendant responded, “Well, he just said he's not a Sureño.” Rodriguez asked
17       Martinez if that's indeed what he had said. At that point, Martinez began to turn
         around, and then defendant stabbed him.
18
         Other Witnesses
19
                                         Alberto Rodriguez
20
         Rodriguez “think[s]” he heard Martinez say “something like”: “I'm not a Sureño,
21       but I run the South Side.” Rodriguez said that was “[m]ost likely” a disrespectful
         thing for Martinez to say to a Sureño.
22
         Towards the end of the meeting, Rodriguez heard a “click” that sounded like a gun
23       cocking. He told Ramirez, “They got a gun,” and then ran to a nearby alley.

24                                           Jamie Perez

25       Vicente Adam Perez's sister, Jamie, testified. She said that when Martinez came to
         the residence for the meeting, he said, “I'm Bam Bam. South Side Loc” and then
26       walked away. He “never shut up after that” and kept saying things like, “South
         Side Loc. South Side.”
27
         After all the attendees went in to the back room, someone locked and closed the
28       door. Jamie sat on a nearby washing machine where she could hear some of what
                                                   4
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 5 of 23


 1       was being said. She heard Martinez say, “I run the South Side. This is how it's
         gonna go.” Defendant said, “What do you mean you run the South Side?”
 2       Martinez replied, “I run the South Side, but I'm not a Sureño.” Defendant and
         Montenegro asked Martinez what he meant by saying he's not a Sureño. Then
 3       Rodriguez chimed in, “He is. He is a Southerner. He is a Southerner.” “Right
         after” Rodriguez said that, everyone ran out of the room. When Martinez ran out
 4       of the room, he was still screaming, “South Side Loc.”

 5       Eventually, Jamie picked up defendant and others in a vehicle. She did not see any
         injuries or blood on defendant.
 6
         Defendant's Interrogation
 7
         Detectives interrogated defendant after his arrest. At several points, defendant used
 8       vague pronouns and a passive voice. Defendant said “they” came to him and asked
         “somebody” to “step in” on a “little meeting” between the South Side and the
 9       Varrio. [Fn.5] Defendant further explained,

10              “[T]he Varrio boys felt one of the South Side boys disrespected somebody
                by pulling the gun out on somebody and shooting him but the gun didn't go
11              off. Uh and he felt, you know he wanted to get back at him. But, he wanted
                to seriously do some damage to this guy and I thought, I was trying to
12              make it, I was trying to get to where it's like (unintelligible) you know. No
                harm done, that's it. Leave it alone fool.”
13
                [Fn.5] The South Side Bakers and Varrio Bakers are each Sureño subsets.
14
         Defendant told detectives, “But I guess when the guy came in acting real
15       aggressive and (unintelligible) other people's faces and that's when it got out of
         hand.” “Somebody hit the guy and everybody took off running.”
16       Defendant denied being the murderer and denied that he was the person Martinez
         had pointed the gun at earlier that morning. Defendant also claimed that Martinez's
17       disrespectful comments at the meeting were not directed at him, saying “[i]t didn't
         have anything to do with me.”
18
         Defendant's January 17, 2011, Jail Call to Perez's Mother
19
         The prosecutor played for the jury a recording of a jail phone call between
20       defendant and Perez's mother, Jeanette, on January 17, 2011. On the call,
         defendant says he heard some people had been calling him a “rat.” He said that
21       was inaccurate because he only implicated himself and did not incriminate anyone
         else. Defendant then said, “You know those, those that were out there
22       (unintelligible) my name up and talking shit about me and I'm a rat whatever,
         those people better stick to their words because when the smoke clears and
23       everything is said and done .... [¶] I'm, I'm just gonna do everything, everything in
         my power. I'm gonna talk to whoever it is that I need to talk to and a lot of people
24       are gonna get hurt.”

25       Later, the two began speaking about Rodriguez. The following exchange occurred:

26              “[Defendant]: Yeah because see if there's any way that maybe he
                [Rodriguez] can be found...
27
                “Jeanette: Uh huh.
28
                                                    5
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 6 of 23


 1              “[Defendant]: ...uh, that all he has to do-huh? Make it five. Uh, uh, for him,
                for him to come in and, and tell the truth. You know. All he has to do is
 2              come in and tell the truth and all the charges will be dismissed on all of us
                because it was a self-defense.”
 3
                “Jeanette: Yeah.
 4
                “[Defendant]: You know. And all he has to do is come in and say
 5              (unintelligible) you know, exactly what happened that as I was walking out
                of the room, I turned around to say “that's your homeboy you deal with it”
 6              and Bam Bam attacked me. I had no other choice but to defend myself.”

 7       Defendant’s Interview on January 21, 2011

 8       On January 21, 2011, detectives interviewed defendant in custody. [Fn.6] One of
         the detectives said he received a note that defendant wanted to talk to him.
 9
                [Fn.6] A detective Mirandized defendant near the beginning of the
10              interview.

11       Defendant told detectives that “they passed by in a PT Cruiser ... [¶] ... and they
         yelled out their neighborhood and I flipped them off cause I found that very
12       disrespectful.” Then, “they came back and Bam tried to shoot me.”

13       Defendant told “one of the guys” that if they did not have Martinez at a certain
         house by a particular time, “I'll put a green light on your whole neighborhood.”
14
         Defendant said the plan was to “discipline[ ]” Martinez at the meeting. The plan
15       was not to stab him, but to give him “an ass whipping.” Defendant further
         explained that at the meeting later that day, “Bam” came in, “screaming and
16       hollering and disrespectful and all this shit.”

17       The following exchange occurred:

18              “[Defendant:] And, and when he came in I was sitting in the chair and he
                come and he just starts burning off his mouth. You know and I tried to tell
19              him, “You can't be doing that stuff man.” He's like, “I'm (inaudible) I do
                what I do and”- (inaudible) you know I told him as a Sureno, as a Sureno
20              there's rules you know that you have to abide by, you know. There's a
                certain way that you have [to] carry yourself.”
21
                “[Detective:] Right.
22
                “[Defendant:] And, and he's “Well I'm not a Sureno.” And I'm like oh
23              f[**]k. You know and I told his homeboy (inaudible).

24              “[Detective:] Why would he say he's not a Sureno?

25              “[Defendant:] I have no idea.

26              “[Detective:] That's disrespectful to bring in the room right?
27              “[Defendant:] Yeah that's, yeah that's when I, I told-you know I looked at
                one of his friends. I said “Hey what's up?” And his friend says, “Hey, hey
28              man you're not a Sureno?” And he's like, “No, no.” And that's when I was
                                                    6
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 7 of 23


 1              like, “You know what I'm done.” And I went to walk out of the house, out
                of the house. I was like, “Hey man, you know, that's your homeboy. You
 2              deal with it.” And that's when he came. I don't know if he was coming at
                me or if he was just trying to get-but he came at me. He was (inaudible)
 3              with me and that's when I just swung and hit-you know, he had tried to kill
                me earlier in the day man, you know, and I, and I, you know, I seriously
 4              thought he was gonna you know, so I just swung it one time[ ]” [Fn.7]

 5              [Fn.7] At another point in the interview, defendant offered the following
                narration:
 6                      “But when he said he wasn't a South Sider, that's when I said, “You
                        know what, I'm washing my hands of this and get the f[* *]k out of
 7                      here.” I'll let his homeboys deal with it and that's what I did. I went
                        to walk out and said “That's your homeboy, you deal with it.” But I
 8                      had the knife in my hand. It wasn't open but it was in my hand. [¶]
                        And, as I, as I was walking out the door this way I was coming, I
 9                      was going out like this and I go “That's your homeboy, you deal
                        with it.” And that's when he came at me and I just turned to the side
10                      like this and I flipped, when I turned to the side, I flipped it open
                        and just went like that one time to the chest. And just, I mean I just
11                      swung it. I wasn't trying to hit him anywhere. That's just where it
                        hit him.”
12
         At several points during the interview, detectives would ask defendant about the
13       involvement of other individuals, but defendant would give responses such as,
         “I'm just gonna tell you what I did.”
14
         At the current trial, defense counsel read into evidence portions of the prior
15       testimony of one of the detectives who interviewed defendant on January 21, 2011.
         The detective confirmed that he used “ruses” during the interview. In other words,
16       he told defendant things that were not true.

17       Defendant's Testimony at the Prior Trial

18       Some of defendant's testimony from the prior trial was read into evidence. We
         summarize that testimony below.
19
         Defendant admitted he is a Sureño gang member.
20
         Defendant was “very upset” about what Martinez had done earlier in the day. He
21       felt disrespected and was angry. Defendant wanted to “seriously do some damage”
         to Martinez. Defendant was still thinking about those prior events when Martinez
22       came at him immediately before the stabbing. Defendant had “no idea” whether
         Martinez was moving towards him to attack or to just try to get out of the door.
23       Defendant admitted Martinez never got close enough to hit defendant.

24       Defendant testified that Martinez was supposed to get an “ass-whoopin'” if he did
         not apologize. Martinez did apologize during the meeting, so everything was
25       “quashed.” However, Martinez later said he was not a Sureño. As a result of that
         comment, the “ass-whoopin' ” was “back on.”
26
         Defendant testified that he did not see any weapons in Martinez's hand before
27       stabbing him.

28
                                                    7
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 8 of 23


 1       Defendant's Phone Call

 2       While the present trial was ongoing, defendant made a phone call from jail to
         unidentified individuals. On the call, defendant said “Tallboy” (Ramirez) and
 3       “Droopy Mellow” (Edward Salvador) were going to testify. Defendant told the
         listener to tell defendant's brother to “gather up all the f[**]ken big heads of family
 4       or, or friends and like Vero and, and, all, I want everybody in there looking at him
         while he's on the stand doing what he's doing.” One of the listeners said later, “I'll
 5       put the word out there right now.”

 6       Law enforcement understood defendant to be requesting that witnesses be
         intimidated while they testified. As a result, one uniformed member of the
 7       Bakersfield Police Department was stationed inside the courtroom for the hearing,
         and three additional police officers were stationed outside the courtroom.
 8       Fortunately, the extra security proved unnecessary as no one showed up to
         intimidate the witnesses.
 9
         Stipulation Concerning Martinez's Blood Sample
10
         The parties stipulated that the coroner's toxicology screening indicated that
11       Martinez's “blood sample revealed that [he] had the following drugs in his
         system:” 60 nanograms per milliliter of amphetamine, 920 nanograms per milliliter
12       of methamphetamine and 66 nanograms per milliliter of Delta-9 THC. The parties
         further stipulated that blood levels of 200 to 600 nanograms per milliliter of
13       methamphetamine has “been reported in methamphetamine abusers who exhibited
         violent and irrational behavior. High doses of methamphetamine can also elicit
14       restlessness, confusion, hallucinations, circulatory collapse, and convulsions.”

15       Gang Evidence

16       The parties stipulated that on November 15, 2010, defendant actively participated
         in the Sureño criminal street gang. The parties further stipulated that when
17       defendant participated in the gang, he knew that members of the gang engage in or
         have engaged in a pattern of criminal gang activity.
18
         The prosecution also offered additional gang evidence, including the testimony of
19       experts Edward Salvador [Fn.8] and Officer Shane Shaff. Because defendant does
         not raise any appellate challenges specific to gang evidence, we do not include that
20       testimony here.
21              [Fn.8] Salvador testified in exchange for immunity, $900, and a burger. In
                the past, Salvador received cash and meals in exchange for testimony and
22              other help to law enforcement.

23       Verdict Forms

24       Immediately before instructing the jury, the court and counsel discussed various
         issues outside the presence of the jury. Defense counsel said he “wasn't requesting
25       [CALCRIM No.] 570...” – which is the instruction on heat-of-passion voluntary
         manslaughter. The court said it was going to give the instruction anyway “because
26       I believe I have a duty to give it.”
27       The court and counsel proceeded to discuss other instructions. The discussion then
         turned to the verdict forms. The court asked defense counsel whether there was,
28       “Any objection to the verdict form other than the defense doesn't want me to give
                                                    8
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 9 of 23


 1       the instruction as to heat of passion?” Defense counsel replied, “No, your Honor.”

 2       The jury was subsequently given two verdict forms pertaining to voluntary
         manslaughter. One of the verdict forms pertained to “Voluntary Manslaughter:
 3       Heat of Passion, in violation of Section 192(a) of the Penal Code, a lesser but
         necessarily included offense in the crime charged in the first count of the
 4       Information.” Another verdict form pertained to “Voluntary Manslaughter:
         Imperfect Self-Defense, in violation of Section 192(a) of the Penal Code, a lesser
 5       but necessarily included offense in the crime charged in the first count of the
         Information.”
 6
         Jury Instructions
 7
         The court gave the following instructions to the jury, among others:
 8
                “A killing that would otherwise be murder is reduced to voluntary
 9              manslaughter if the defendant killed someone because of a sudden quarrel
                or in the heat of passion.
10
                “The defendant killed someone because of a sudden quarrel or in the heat
11              of passion if:

12                      “1. The defendant was provoked.

13                      “2. As a result of the provocation, the defendant acted rashly and
                        under the influence of intense emotion that obscured his reasoning
14                      or judgment; and:

15                      “3. The provocation would have caused a person of average
                        disposition to act rashly without due deliberation, that is, from
16                      passion rather than from judgment.

17              “Heat of passion does not require anger, rage, or any specific emotion. It
                can be any violent or intense emotion that causes a person to act without
18              due deliberation and reflection.

19              “In order for heat of passion to reduce a murder to voluntary manslaughter,
                the defendant must have acted under the direct and immediate influence of
20              provocation as I have defined it.
21              “While no specific type of provocation is required, slight or remote
                provocation is not sufficient. Sufficient provocation may occur over a short
22              or long period of time.

23              “It's not enough that the defendant was simply provoked. The defendant is
                not allowed to set up his own standard of conduct.
24
                “You must decide whether the defendant was provoked and whether the
25              provocation was sufficient. In deciding whether the provocation was
                sufficient, consider whether a person of average disposition in the same
26              situation and knowing the same facts would have reacted from passion
                rather than from judgment. If enough time passed between the provocation
27              and the killing for a person of average disposition to, quote, “cool off,”
                unquote, and regain his clear reasoning and judgment, then the killing is
28              not reduced to voluntary manslaughter on that basis.
                                                    9
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 10 of 23


 1
                    “The People have the burden of proving beyond a reasonable doubt that the
 2                  defendant did not kill as a result of a sudden quarrel or in the heat of
                    passion. If the People have not met this burden, you must find the
 3                  defendant not guilty of murder.

 4                  “A killing that would otherwise be murder is reduced to voluntary
                    manslaughter if the defendant killed a person because he acted in imperfect
 5                  self-defense.

 6                  “If you conclude that the defendant acted in complete self-defense, his
                    action was lawful, and you must find him not guilty of any crime.
 7
                    “The difference between complete self-defense and imperfect self-defense
 8                  depends on whether the defendant's belief in the need to use deadly force
                    was reasonable.
 9
                    “The defendant acted in imperfect self-defense if:
10
                            “1. The defendant actually believed that he was in imminent danger
11                          of being killed or suffering great bodily injury; and:

12                          “2. The defendant actually believed that the immediate use of
                            deadly force was necessary to defend against the danger; but:
13
                            “3. At least one of those beliefs was unreasonable.”
14
            Verdicts
15
            On March 11, 2016, the jury rendered the following verdicts: not guilty as to
16          second degree murder; guilty as to “Voluntary manslaughter, heat of passion, in
            violation of Section 192(a) of the Penal Code, a lesser but necessarily included
17          offenses in the crime charged in the first count”; not guilty as to “Voluntary
            manslaughter, imperfect self-defense, in violation of Section 192(a) of the Penal
18          Code, a lesser but necessarily included offense in the crime charged in the first
            count”; and guilty as to active participation in a criminal street gang. These
19          verdicts were reflected on written verdict forms signed by the jury foreman,
            pronounced on the record by the clerk, and affirmed by the jury in open court.
20          Defense counsel declined to poll the jurors individually.
21   Barrientos, 2020 WL 729189, at *1-8.

22   III.   DISCUSSION

23          A.       Jurisdiction

24          Relief by way of a petition for writ of habeas corpus extends to a person in custody

25   pursuant to the judgment of a state court if the custody is in violation of the Constitution, laws, or

26   treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

27   529 U.S. 362, 375 n. 7 (2000). Petitioner asserts that he suffered violations of his rights as

28   guaranteed by the United States Constitution. The challenged conviction arises out of the Kern
                                                        10
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 11 of 23


 1   County Superior Court, which is located within the jurisdiction of this court. 28 U.S.C. §

 2   2254(a); 28 U.S.C.§ 2241(d).

 3           On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

 4   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

 5   enactment. Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases

 6   filed after statute’s enactment). The instant petition was filed after the enactment of the AEDPA

 7   and is therefore governed by its provisions.

 8           B.      Legal Standard of Review

 9           A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless

10   the petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision

11   that was contrary to, or involved an unreasonable application of, clearly established Federal law,

12   as determined by the Supreme Court of the United States; or (2) resulted in a decision that “was

13   based on an unreasonable determination of the facts in light of the evidence presented in the State

14   court proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003);

15   Williams, 529 U.S. at 412-413.

16           A state court decision is “contrary to” clearly established federal law “if it applies a rule

17   that contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set

18   of facts that is materially indistinguishable from a [Supreme Court] decision but reaches a

19   different result.” Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-

20   406).
21           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that

22   an “unreasonable application” of federal law is an objective test that turns on “whether it is

23   possible that fairminded jurists could disagree” that the state court decision meets the standards

24   set forth in the AEDPA. The Supreme Court has “said time and again that ‘an unreasonable

25   application of federal law is different from an incorrect application of federal law.’” Cullen v.

26   Pinholster, 563 U.S. 170, 203 (2011). Thus, a state prisoner seeking a writ of habeas corpus from
27   a federal court “must show that the state court’s ruling on the claim being presented in federal

28   court was so lacking in justification that there was an error well understood and comprehended in
                                                        11
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 12 of 23


 1   existing law beyond any possibility of fairminded disagreement.” Harrington, 562 U.S. at 103.

 2          The second prong pertains to state court decisions based on factual findings. Davis v.

 3   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).

 4   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

 5   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the

 6   facts in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539

 7   U.S. 510, 520 (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s

 8   factual finding is unreasonable when it is “so clearly incorrect that it would not be debatable

 9   among reasonable jurists.” Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-

10   1001 (9th Cir. 2004), cert.denied, Maddox v. Taylor, 543 U.S. 1038 (2004).

11          To determine whether habeas relief is available under § 2254(d), the federal court looks to

12   the last reasoned state court decision as the basis of the state court’s decision. See Ylst v.

13   Nunnemaker, 501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir.

14   2004). “[A]lthough we independently review the record, we still defer to the state court’s

15   ultimate decisions.” Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

16          The prejudicial impact of any constitutional error is assessed by asking whether the error

17   had “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

18   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007)

19   (holding that the Brecht standard applies whether or not the state court recognized the error and

20   reviewed it for harmlessness).
21          C.      Review of Petition

22          Petitioner raises various claims challenging his conviction. He claims the trial court erred

23   in instructing the jury on heat of passion. He further claims that the trial court erred by giving the

24   jury two verdict forms for voluntary manslaughter: one for heat of passion, and another for

25   imperfect self-defense voluntary manslaughter. He contends that the jury found that he acted in

26   justifiable self-defense when it found him not guilty of imperfect self-defense voluntary
27   manslaughter. Finally, he claims defense counsel rendered ineffective assistance for failing to

28   object to the two voluntary manslaughter verdict forms.
                                                        12
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 13 of 23


 1          1.      Instructional Error – Heat of Passion

 2          Petitioner first alleges the trial court erred in instructing the jury on heat of passion

 3   because the same facts that provide a basis for heat of passion also provide a basis for complete

 4   self-defense. Petitioner raised this claim on direct review in the state courts. In the last reasoned

 5   decision, the Fifth DCA denied the claim as follows:

 6                  A. Law
 7          “[T]rial courts must instruct the jury on lesser included offenses of the charged crime
            if substantial evidence supports the conclusion that the defendant committed the
 8          lesser included offense and not the greater offense.” (People v. Gonzalez (2018) 5
            Cal.5th 186, 196.)
 9
            Consequently, when there is substantial evidence the defendant killed in the heat of
10          passion, the trial court must instruct on heat-of-passion voluntary manslaughter as a
            lesser included offense of murder. (See People v. Breverman (1998) 19 Cal.4th 142,
11          153–164.)
12          In People v. Wickersham (1982) 32 Cal.3d 307 (Wickersham), disapproved on other
            grounds in People v. Barton (1995) 12 Cal.4th 186, 200–201, the Supreme Court
13          stated, “[A] trial court should not instruct on heat-of-passion voluntary manslaughter
            where the same facts would give rise to a finding of reasonable self-defense.” [Fn.9]
14          (Id. at pp. 327–328, italics added, fn. omitted.)
15                  [Fn.9] In support of this observation, the court cited to several cases,
                    including People v. Mitchell (1939) 14 Cal.2d 237, 241–242. In Mitchell, the
16                  court had found the defendant's testimony did not support a heat-of-passion
                    theory but possibly supported self-defense.
17
                    B. Analysis
18
            Defendant relies heavily on Wickersham in arguing that, in the present case, the
19          “same facts provide the basis for heat-of-passion and self-defense.”
20          However, we read the court's statement in Wickersham as precluding heat-of-
            passion instructions where the only plausible provocation would have necessarily
21          supported self-defense. In Wickersham itself, there was no evidence of provocation
            except for the victim grabbing a nearby gun immediately before the killing.
22          (Wickersham, supra, 32 Cal.3d at p. 327.) The court held that even if that conduct
            could be considered a “provocation” of some sort, it would also necessarily “give
23          rise to a finding of reasonable self-defense.” (Id. at p. 328, fn. omitted.) Therefore,
            a heat-of-passion instruction was not appropriate.
24
            Wickersham's point, we believe, is that the jury cannot circumvent the doctrine of
25          complete self-defense by finding that the victim's act that completely justified a
            responsive self-defense killing was also a provocation establishing heat-of-passion
26          manslaughter. Otherwise, the jury could convict a defendant of voluntary
            manslaughter even when he or she acted in complete self-defense. So, when the only
27          “provocation” at issue is one that would justify a killing in complete self-defense,
            the jury should not be instructed on heat-of-passion manslaughter.
28
                                                        13
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 14 of 23


 1           Here, there was some evidence consistent with self-defense. For example, defendant
             said Martinez “came at” him. However, there was also evidence of provocation
 2           which would support heat-of-passion voluntary manslaughter but not necessarily
             self-defense. Evidence at trial supported the following inferences: Defendant felt
 3           disrespected by Martinez earlier that morning. He was angry and wanted to do
             “some serious damage” to Martinez. [Fn.10] So, he demanded that Martinez come
 4           to a house within 60 minutes, unarmed, or else Martinez's neighborhood would have
             a “green light” placed on it. At the “meeting,” Martinez was screaming, hollering
 5           and being “disrespectful” towards defendant, a superior in the Sureño gang
             hierarchy. Martinez denied even being a Sureño, yet claimed he ran the “south side.”
 6           According to defendant, Martinez's disrespectful comments meant that Martinez's
             “ass-whoopin' ” was “back on.” The stabbing occurred shortly thereafter.
 7
                     [Fn.10] Defendant argues the “evidence did not show that [he] was acting in
 8                   response to the initial incident of disrespect when he stabbed [Martinez].”
                     Not so. In the prior testimony read to the jury, defendant was specifically
 9                   asked: “At the time that Mr. Martinez was coming at you, did you still have
                     in your mind what had happened on the street?” Defendant responded,
10                   “Yes.”

11           Therefore, this case is quite different from Wickersham where there was “virtually
             no evidence of provocation” except conduct completely justifying a self-defense
12           killing. Wickersham does not control here. Instead, we uphold the court's instruction
             under the usual rule that a court must instruct on heat-of-passion voluntary
13           manslaughter where substantial evidence supports it. (See People v. Breverman,
             supra, 19 Cal.4th at pp. 153–164.)
14

15   Barrientos, 2020 WL 729189, at *8-9.

16                   a.      Legal Standard

17           Initially, the Court notes that a claim that a jury instruction violated state law is not

18   cognizable on federal habeas review. Estelle v. McGuire, 502 U.S. 62, 71-72 (1991). To obtain

19   federal collateral relief for errors in the jury charge, a petitioner must show that the ailing

20   instruction by itself so infected the entire trial that the resulting conviction violates due process.

21   Id. at 72; Cupp v. Naughten, 414 U.S. 141, 147 (1973); see also Donnelly v. DeChristoforo, 416

22   U.S. 637, 643 (1974) (“‘[I]t must be established not merely that the instruction is undesirable,

23   erroneous or even “universally condemned,” but that it violated some [constitutional right].’”).

24   The instruction may not be judged in artificial isolation, but must be considered in the context of

25   the instructions as a whole and the trial record. See Estelle, 502 U.S. at 72. In other words, the

26   court must evaluate jury instructions in the context of the overall charge to the jury as a

27   component of the entire trial process. United States v. Frady, 456 U.S. 152, 169 (1982) (citing

28   Henderson v. Kibbe, 431 U.S. 145, 154 (1977)); Prantil v. California, 843 F.2d 314, 317 (9th Cir.
                                                         14
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 15 of 23


 1   1988); see, e.g., Middleton v. McNeil, 541 U.S. 433, 434–35 (2004) (per curiam) (no reasonable

 2   likelihood that jury misled by single contrary instruction on imperfect self-defense defining

 3   “imminent peril” where three other instructions correctly stated the law).

 4             In addition, a habeas petitioner is not entitled to relief unless the instructional error “‘had

 5   substantial and injurious effect or influence in determining the jury's verdict.’” Brecht v.

 6   Abrahamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos v. United States, 328 U.S. 750, 776

 7   (1946)). In other words, state prisoners seeking federal habeas relief may obtain plenary review

 8   of constitutional claims of trial error, but are not entitled to habeas relief unless the error resulted

 9   in “actual prejudice.” Id. (citation omitted); see Calderon v. Coleman, 525 U.S. 141, 146–47

10   (1998).

11                     b.      Analysis

12             The appellate court determined that the trial court correctly instructed the jury on heat of

13   passion in accordance with California law. Petitioner contends that the state court’s

14   determination was erroneous. Federal habeas relief is unavailable for Petitioner’s claim because a

15   federal court is bound by the state court’s determination of state law. Bradshaw v. Richey, 546

16   U.S. 74, 76 (2005) (per curiam).

17             Petitioner’s argument is also meritless. As noted by the state court, there was some

18   evidence consistent with self-defense, but there was also evidence of provocation which would

19   support heat-of-passion voluntary manslaughter. Thus, it was not unreasonable for the trial court

20   to instruct on heat-of-passion. The claim must be rejected.
21             2.      Instructional Error – Two Verdict Forms

22             Petitioner next claims that the trial court erred by giving the jury two verdict forms for

23   voluntary manslaughter: one for heat-of-passion voluntary manslaughter, and another for

24   imperfect self-defense voluntary manslaughter. He alleges that the jury found the homicide to be

25   legally justified since it found him not guilty of imperfect self-defense voluntary manslaughter.

26   Petitioner also presented this claim on direct review in the state courts. The Fifth DCA rejected
27   the claim as procedurally defaulted:

28             “An objection to jury verdict forms is generally deemed waived if not raised in the
                                                        15
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 16 of 23


 1          trial court.” [Fn.11] (People v. Toro (1989) 47 Cal.3d 966, 976, fn. 6, disapproved
            on other grounds in People v. Guiuan (1998) 18 Cal.4th 558.) Here, defense counsel
 2          did not raise the issue of multiple verdict forms for voluntary manslaughter. [Fn.12]
            Indeed, when specifically asked if he had any objection to the verdict form (apart
 3          from a prior objection on the heat-of-passion instruction), defense counsel said, “No,
            your Honor.” Therefore, the issue has not been preserved for review. (See People v.
 4          Jones (2003) 29 Cal.4th 1229, 1259; People v. Bolin, supra, 18 Cal.4th at p. 330;
            People v. Webster (1991) 54 Cal.3d 411, 446.)
 5
                    [Fn.11] Section 1259 does permit review of certain “instruction[s] given,
 6                  refused or modified” without objection below. (§1259.) However,
                    defendant's claim concerning the verdict forms is not one that seeks review
 7                  of an “instruction given, refused or modified.” (Ibid.)

 8                  As for defendant's claim of instructional error, we address the merits of that
                    contention. (See, supra, Discussion, part I.)
 9
                    [Fn.12] Defense counsel did object to the court instructing the jury on heat
10                  of passion. But he did not object to the use of two verdict forms for voluntary
                    manslaughter.
11
                    In his appellate brief, defendant claims his counsel requested that the court
12                  provide a single voluntary manslaughter verdict form to the jury. However,
                    his citation to the record does not support this claim. Defendant
13                  acknowledges that his counsel “did not separately object to the dual verdict
                    forms.”
14
                    Defendant also quotes his counsel at sentencing saying: “[I]t seems that if it
15                  were not guilty of imperfect self-defense, then they would have found him
                    not guilty of everything because that would be a justified killing.” Defendant
16                  argues this statement constituted an “objection.” Accepting for the moment
                    defendant's characterization of counsel's statement as an objection, we still
17                  find forfeiture. Forfeiture occurs when a defendant fails to object to a verdict
                    form “either at the time the court proposed to submit it or when the jury
18                  returned its finding.” (People v. Bolin (1998) 18 Cal.4th 297, 330; see also
                    People v. Jones (1997) 58 Cal.App.4th 693, 715 [requiring defendant object
19                  to verdict forms “at trial”]; People v. Gonzales (1960) 187 Cal.App.2d 769,
                    772 [forfeiture found when counsel did not request alternate verdict form be
20                  submitted to jury nor object to the verdict forms “at the time” they were
                    “submitted to the jury”].) Objecting for the first time at sentencing, well after
21                  anything can be done to avoid a second trial, is too late. And even if the
                    purported objection at sentencing were not untimely, we would reject the
22                  claim on the merits. It is a technical defect that can be disregarded because
                    the jury's intent to convict on heat-of-passion manslaughter was
23                  unmistakably clear. (See People v. Bolin, supra, at p. 331.)

24   Barrientos, 2020 WL 729189, at *9.

25                  a.      Procedural Default

26          The state court found that Petitioner had forfeited his claim by failing to object to the jury

27   verdict forms at trial. A federal court will not review a claim of federal constitutional error raised

28   by a state habeas petitioner if the state court determination of the same issue “rests on a state law
                                                        16
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 17 of 23


 1   ground that is independent of the federal question and adequate to support the judgment.”

 2   Coleman v. Thompson, 501 U.S. 722, 729 (1991). This rule also applies when the state court's

 3   determination is based on the petitioner's failure to comply with procedural requirements, so long

 4   as the procedural rule is an adequate and independent basis for the denial of relief. Id. at 730.

 5   For the bar to be “adequate,” it must be “clear, consistently applied, and well-established at the

 6   time of the [ ] purported default.” Fields v. Calderon, 125 F.3d 757, 762 (9th Cir. 1997). For the

 7   bar to be “independent,” it must not be “interwoven with the federal law.” Michigan v. Long, 463

 8   U.S. 1032, 1040-41 (1983). If an issue is procedurally defaulted, a federal court may not consider

 9   it unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the

10   alleged violation of federal law, or demonstrate that failure to consider the claims will result in a

11   fundamental miscarriage of justice. Coleman, 501 U.S. at 749-50.

12           The Ninth Circuit has repeatedly held that California's contemporaneous objection

13   doctrine is clear, well-established, has been consistently applied, and is an adequate and

14   independent state procedural rule. Melendez v. Pliler, 288 F.3d 1120, 1125 (9th Cir. 2002);

15   Vansickel v. White, 166 F.3d 953 (9th Cir. 1999). Thus, by failing to object to the verdict forms

16   at trial, Petitioner waived his claim in state court and is procedurally barred from raising it here.

17   In any event, as discussed below, the claim is without merit.

18                   b.      Legal Standard

19           The same standard set forth in the previous claim of instructional error applies here. To

20   merit relief, Petitioner must show that the ailing instruction by itself so infected the entire trial
21   that the resulting conviction violates due process. Cupp, 414 U.S. at 147. The instruction must be

22   considered in the context of the instructions as a whole and the trial record. See Estelle, 502 U.S.

23   at 72. Further, Petitioner is not entitled to relief unless the instructional error “‘had substantial

24   and injurious effect or influence in determining the jury's verdict.’” Brecht, 507 U.S. at 637.

25                   c.      Analysis

26           Petitioner contends that the jury essentially determined the killing was justified when it
27   found him not guilty of the offense of imperfect self-defense voluntary manslaughter. This

28   argument lacks merit. While it is true the jury found Petitioner not guilty of imperfect self-
                                                         17
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 18 of 23


 1   defense voluntary manslaughter, the jury clearly found Petitioner guilty of heat-of-passion

 2   voluntary manslaughter. The jury’s intent to find him guilty of heat-of-passion voluntary

 3   manslaughter was unmistakably clear because the jury foreman signed the guilty verdict form for

 4   heat-of-passion voluntary manslaughter, and the jury affirmed the guilty verdict in open court.

 5             Petitioner further claims that the jury was confused by the two verdict forms and did not

 6   know that it could acquit him of murder or manslaughter if there was reasonable doubt that the

 7   killing was done in self-defense. This argument is also without merit because the instructions

 8   clearly stated that the jury could acquit Petitioner if it found the killing to be justifiable self-

 9   defense. First, the jury was instructed that “[i]f a person kills with a legally valid excuse or

10   justification, that killing is lawful and he has not committed a crime.” (Doc. 10-13 at 80.)

11   Second, the jury was instructed that “[i]f there is no legally valid excuse or justification, the

12   killing is unlawful, and depending on the circumstances, the person is guilty of either murder or

13   manslaughter.” (Doc. 10-13 at 80.) Third, the jury was told: “The defendant is not guilty of

14   murder or manslaughter if he was justified in killing someone in self-defense.” (Doc. 10-13 at 80-

15   81.) Fourth and finally, the jury was advised that “[t]he People have the burden of proving

16   beyond a reasonable doubt that the killing was not justified. . . . If the People have not met this

17   burden, you must find the defendant not guilty of murder or manslaughter.” (Doc. 10-13 at 82.)

18   Thus, the jury was instructed to acquit Petitioner of murder or any form of manslaughter if there

19   was reasonable doubt whether the killing was justified–which they did. Petitioner fails to show

20   that the state court’s rejection of this claim was objectively unreasonable; the claim must be
21   denied.

22             3.     Ineffective Assistance of Counsel

23             In his last claim, Petitioner contends that defense counsel rendered ineffective assistance

24   by failing to object to the two voluntary manslaughter verdict forms. Petitioner also raised this

25   claim on direct review in the state courts. In the last reasoned decision, the Fifth DCA denied the

26   claim as follows:
27             Defendant contends his counsel was ineffective for failing to object to the “dual”
               verdict forms.
28
                                                          18
     Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 19 of 23


 1       To establish prejudicial ineffective assistance of counsel, defendant must show “that
         counsel's performance was deficient” and that “the deficient performance prejudiced
 2       the defense.” (In re Valdez (2010) 49 Cal.4th 715, 729.)

 3       Establishing prejudice on a claim of ineffective assistance of counsel requires a
         showing that there is a reasonable probability the outcome would have been different
 4       without counsel's errors. (In re Valdez, supra, 49 Cal.4th at p. 729.)

 5       “A court need not first determine whether counsel's performance was deficient
         before examining the prejudice suffered by the defendant as a result of the alleged
 6       deficiencies. If it is easier to dispose of an ineffectiveness claim on the ground of
         lack of sufficient prejudice, that course should be followed.” (Strickland v.
 7       Washington (1984) 466 U.S. 668, 670, accord, In re Fields (1990) 51 Cal.3d 1063,
         1079.)
 8
         Here, defendant cannot show prejudice from the purported failure to object because
 9       “[t]echnical defects in a verdict may be disregarded if the jury's intent to convict of
         a specified offense within the charges is unmistakably clear, and the accused's
10       substantial rights suffered no prejudice.” (People v. Jones (2003) 29 Cal.4th 1229,
         1259.) Here, the jury's intent to convict defendant of heat-of-passion voluntary
11       manslaughter is unmistakably clear. The foreman signed the “guilty” verdict form
         for heat-of-passion voluntary manslaughter. The clerk of the court read the guilty
12       verdict for heat-of-passion voluntary manslaughter in open court. The jury verbally
         affirmed the verdict to the court. [Fn.13]
13
                [Fn.13] Defendant argues the court improperly “accepted” the jury's guilty
14              verdict “over” the not-guilty verdict. Defendant contends the court
                effectively chose the verdict, rather than the jury. Defendant offers no
15              citations to legal authorities in support of this argument. The guilty verdict
                on heat-of-passion voluntary manslaughter was clearly the jury's verdict, not
16              a verdict rendered or “chosen” by the trial judge.

17       The jury's “not guilty” verdict on imperfect self-defense voluntary manslaughter
         means exactly what it suggests: the jury concluded the elements of imperfect self-
18       defense were not satisfied. It does not negate the jury's clear conclusion that the
         prosecution did prove the elements of heat-of-passion voluntary manslaughter
19       beyond a reasonable doubt.

20       Defendant argues that if the court had not instructed on heat-of-passion and “gave
         only a single generic voluntary manslaughter verdict form, the finding that the
21       homicide was justified by self-defense would have resulted in only one
         determination by the jury – not guilty of voluntary manslaughter.” Defendant's
22       premise is faulty; the jury never made a “finding” that the homicide was justified by
         self-defense. [Fn.14] Rather, the jury unmistakably concluded that defendant had
23       committed heat-of-passion voluntary manslaughter and not imperfect self-defense
         manslaughter.
24
                [Fn.14] Similarly, defendant argues that because the jury found the homicide
25              legally justified, the court was required to discharge him. (See § 199.)
                Because we conclude the jury did not find the homicide legally justified, we
26              also reject this claim. And because section 199 does not apply, we need not
                delve into exceptions to the inconsistent verdict rule.
27
         Indeed, the fact that the jurors convicted defendant of heat-of-passion manslaughter
28       shows they did not find the homicide justified by self-defense. The jury was
                                                    19
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 20 of 23


 1          specifically instructed not to convict defendant of any crime if they found the killing
            was justified by self-defense. Yet, they convicted defendant of heat-of-passion
 2          voluntary manslaughter. Because “we presume jurors understand and follow the
            instructions they are given” (People v. Buenrostro (2018) 6 Cal.5th 367, 431), it is
 3          clear the jury rejected defendant's claim of complete self-defense.

 4          Because the jury's intent to convict defendant of heat-of-passion voluntary
            manslaughter was “unmistakably clear,” any technical defects in the verdict forms
 5          are ignored. (People v. Jones, supra, 29 Cal.4th at p. 1259.) Consequently, defendant
            cannot establish prejudice.
 6

 7   Barrientos, 2020 WL 729189, at *10-11.

 8                  a.      Legal Standard

 9          Effective assistance of counsel is guaranteed by the Due Process Clause of the Fourteenth

10   Amendment. Evitts v. Lucey, 469 U.S. 387, 391-405 (1985). Claims of ineffective assistance of

11   counsel are reviewed according to Strickland's two-pronged test. Strickland v. Washington, 466

12   U.S. 668, 687-88 (1984); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989); United States v.

13   Birtle, 792 F.2d 846, 847 (9th Cir.1986); see also Penson v. Ohio, 488 U.S. 75 (1988) (holding

14   that where a defendant has been actually or constructively denied the assistance of counsel

15   altogether, the Strickland standard does not apply and prejudice is presumed; the implication is

16   that Strickland does apply where counsel is present but ineffective).

17          To prevail, Petitioner must show two things. First, he must establish that counsel’s

18   deficient performance fell below an objective standard of reasonableness under prevailing

19   professional norms. Strickland, 466 U.S. at 687-88. Second, Petitioner must establish that he

20   suffered prejudice in that there was a reasonable probability that, but for counsel’s unprofessional

21   errors, he would have prevailed on appeal. Id. at 694. A “reasonable probability” is a probability

22   sufficient to undermine confidence in the outcome of the trial. Id. The relevant inquiry is not what

23   counsel could have done; it is instead whether the choices made by counsel were reasonable.

24   Babbitt v. Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998).

25          With the passage of the AEDPA, habeas relief may only be granted if the state-court

26   decision unreasonably applied this general Strickland standard for ineffective assistance.

27   Knowles v. Mirzayance, 556 U.S. 111, 122 (2009). Accordingly, the question “is not whether a

28   federal court believes the state court’s determination under the Strickland standard “was incorrect
                                                       20
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 21 of 23


 1   but whether that determination was unreasonable–a substantially higher threshold.” Schriro v.

 2   Landrigan, 550 U.S. 465, 473 (2007); Knowles, 556 U.S. at 123. In effect, the AEDPA standard

 3   is “doubly deferential” because it requires that it be shown not only that the state court

 4   determination was erroneous, but also that it was objectively unreasonable. Yarborough v.

 5   Gentry, 540 U.S. 1, 5 (2003). Moreover, because the Strickland standard is a general standard, a

 6   state court has even more latitude to reasonably determine that a defendant has not satisfied that

 7   standard. See Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating whether a rule

 8   application was unreasonable requires considering the rule’s specificity. The more general the

 9   rule, the more leeway courts have in reaching outcomes in case-by-case determinations.”)

10                  b.      Analysis

11          The state court correctly analyzed the claim using the Strickland standard. Therefore, the

12   only question before this Court is whether the application was objectively unreasonable. The

13   Court finds that it was not.

14          The state court reasonably determined that Petitioner suffered no prejudice. The jury did

15   not acquit Petitioner of an unlawful killing as he claims. As previously stated, the jury was

16   unmistakably clear in its conclusion that Petitioner was guilty of heat-of-passion voluntary

17   manslaughter. Further, the jury was instructed that it must find Petitioner not guilty of any crime

18   if it determined that the killing was justifiable self-defense. Thus, there is no reasonable

19   likelihood that the result would have been different had counsel objected to the verdict forms.

20   The state court’s decision was not unreasonable and the claim must be rejected.
21   IV.    CERTIFICATE OF APPEALABILITY

22          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

23   district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

24   Miller-El v. Cockrell, 537 U.S. 322, 335-336 (2003). The controlling statute in determining

25   whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

26          (a)      In a habeas corpus proceeding or a proceeding under section 2255 before a district
            judge, the final order shall be subject to review, on appeal, by the court of appeals for the
27          circuit in which the proceeding is held.
28          (b)     There shall be no right of appeal from a final order in a proceeding to test the
                                                       21
       Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 22 of 23


 1           validity of a warrant to remove to another district or place for commitment or trial a
             person charged with a criminal offense against the United States, or to test the validity of
 2           such person's detention pending removal proceedings.

 3           (c)    (1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
                    may not be taken to the court of appeals from—
 4
                            (A) the final order in a habeas corpus proceeding in which the detention
 5                          complained of arises out of process issued by a State court; or

 6                          (B) the final order in a proceeding under section 2255.

 7                  (2) A certificate of appealability may issue under paragraph (1) only if the
                    applicant has made a substantial showing of the denial of a constitutional right.
 8
                    (3) The certificate of appealability under paragraph (1) shall indicate which
 9                  specific issue or issues satisfy the showing required by paragraph (2).

10           If a court denies a petitioner’s petition, the court may only issue a certificate of

11   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

12   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

13   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

14   been resolved in a different manner or that the issues presented were ‘adequate to deserve

15   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

16   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

17           In the present case, the Court finds that Petitioner has not made the required substantial

18   showing of the denial of a constitutional right to justify the issuance of a certificate of

19   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

20   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

21   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                         22
      Case 1:21-cv-00758-SKO Document 13 Filed 08/23/21 Page 23 of 23


 1   V.       ORDER

 2            Accordingly, IT IS HEREBY ORDERED:

 3            1)      The Petition for Writ of Habeas Corpus is DENIED with prejudice on the merits;

 4            2)      The Clerk of Court is DIRECTED to enter judgment and close the case; and

 5            3)      The Court DECLINES to issue a certificate of appealability.

 6
     IT IS SO ORDERED.
 7

 8   Dated:        August 20, 2021                             /s/ Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       23
